                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

JANE DOE,

                     Plaintiff,                           8:17CV265

      vs.
                                                           ORDER
BOARD OF TRUSTEES OF THE
NEBRASKA STATE COLLEGES, a
Political Subdivision of the State of
Nebraska;

                     Defendant.


      A dispute has arisen over whether, and to what extent, Defendant is
entitled to depose Plaintiff’s counsel. After reviewing Defendant’s summary of the
dispute, the undersigned magistrate judge is convinced that written motion
practice will be necessary to decide this issue.


      Accordingly,

      IT IS ORDERED:

      1)     The pre-motion conference call previously set for today is cancelled.

      2)     Plaintiff’s motion for protective or to quash the notice to depose
             Maren Chaloupka shall be filed on or before December 11, 2018,
             with Defendant’s response due on or before December 21, 2018. No
             reply shall be filed absent a substantial showing of good cause.


      December 4, 2018.
                                             BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
